PER CURIAM.
Affirmed. While appellant moved to suppress evidence prior to trial, he failed to object to its admission on those same grounds when it was introduced at trial. Thus he has waived his right of appellate review. Routly v. State, 440 So.2d 1257 (Fla.1983), cert. denied, Routly v. Florida, 468 U.S. 1220, 104 S.Ct. 3591, 82 L.Ed.2d 888 (1984); Baglio v. State, 467 So.2d 1030 (Fla. 4th DCA 1985); Deluca v. State, 384 So.2d 212 (Fla. 4th DCA 1980).
HERSEY, C.J., and STONE and WARNER, JJ., concur.